UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1227


MICHAEL A. SCOTT,

                Plaintiff - Appellant,

          v.

NORFOLK SOUTHERN CORPORATION; KENNETH E. WILLIAM; STEVEN G.
JACKSON; ELIAS I. VEGA,

                Defendants - Appellees.



                             No. 16-1228


MICHAEL A. SCOTT,

                Plaintiff - Appellant,

          v.

NORFOLK SOUTHERN CORPORATION,

                Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:95-cv-00377-RBS; 2:95-cv-00815-RBS)


Submitted:   July 19, 2016                  Decided:   July 27, 2016


Before NIEMEYER, KING, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Michael A. Scott, Appellant Pro Se.    Samuel Johnson Webster,
WILLCOX & SAVAGE, PC, Norfolk, Virginia; Roy Barrow Blackwell,
Hunter Wilmer Sims, Jr., KAUFMAN & CANOLES, PC, Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      In these consolidated appeals, Michael A. Scott appeals the

district court’s orders denying his Fed. R. Civ. P. 60(b)(4)

motion and his motion for reconsideration.            We grant Scott’s

motion for leave to proceed in forma pauperis.         We have reviewed

the record and affirm for the reasons cited by the district

court.   Scott v. Norfolk S. Corp., No. 2:95-cv-00377-RBS; 2:95-

cv-00815-RBS (E.D. Va. Jan. 22, 2016; Feb. 22, 2016).            We deny

the   Appellees’   motion   for   sanctions.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                     3